DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, in the reply filed on August 6, 2021 is acknowledged.  The traversal is on the ground that amended claim 5 now includes all the features of claim 1 and therefore belongs to the same group as claim 1.  This is found persuasive due to applicant’s amendment. Therefore, the restriction requirement has been withdrawn and claims 1-5 are pending and examined below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticpated by Guadagni (US Patent No. 3,025,169; March 13, 1962).
Regarding claim 1, Guadagni teaches a frozen strawberry product (col 1 line 60 – col 2 line 10). 
With respect to the breaking load and breaking strain factor of the frozen strawberry as claimed, the examiner notes that the claim is merely directed towards a frozen strawberry having desired properties. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Guadagni (US Patent No. 3,025,169; March 13, 1962).
Regarding claim 1, Guadagni teaches a frozen strawberry product (col 1 line 60 – col 2 line 10). 
With respect to the breaking load and breaking strain factor of the frozen strawberry as claimed, the examiner notes that the claim is merely directed towards a frozen strawberry having desired properties. 
As stated above in the 102 rejection, Guadagni teaches a frozen strawberry, which is the same as the claimed product, and therefore the breaking load and breaking strain factor are considered to necessarily be present in the frozen strawberry of the prior art absent a showing otherwise. 
Further, it would have been obvious to one of ordinary skill in the art to vary the processing conditions for producing the frozen strawberry to result in a strawberry . 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Guadagni (US Patent No. 3,025,169; March 13, 1962) as applied to claim 1 above, and further in view of Bartoshuk et al. (US 2013/0280400 A1; Oct. 24, 2013) and Beverini et al. (WO 1999/062346 A1; Dec. 9, 1999).
Regarding claims 2-4, Guadagni immersing the fruit in a protective solution before freezing (col 2 lines 25-60), but fails to specifically the solution containing 2-methylbutanoic acid and ethyl hexanoate as claimed. 
Bartushuk teaches the use of 2-methylbutanoic acid for modifying the perception of sweet taste of strawberries ([0012] and [0044]). 
Beverini teaches the use of ethyl hexanoate to aid in preserving fruit.
As Guadagni teaches a protective solution comprising both preserving and sweetening agents, it would have been obvious to use 2-methylbutanoic acid and ethyl hexanoate as taught by Bartushuk and Beverini as both as known in the art for treating fruit in order to add sweetness and preserve. Therefore, adding 2-methylbutanoic acid and ethyl hexanoate to the immersion solution of Guadagni yields the predictable result of providing a frozen strawberry with suitable sweetness and preservation. 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Also, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, absent a showing otherwise, there is no new or unexpected function arising from the combination of 2-methylbutanoic acid and ethyl hexanoate in the claimed amounts in the protective solution of Guadagni as both continue to function predictably as preserving and sweetening agents, as expected.
It is well within the ordinary skill in the art to vary the amount of 2-methylbutanoic acid and ethyl hexanoate depending on the desired sweetness of the frozen strawberry. This is merely routine experimentation that is well understood, routine and convention in . 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guadagni (US Patent No. 3,025,169; March 13, 1962) as applied to claim 1 above, and further in view of Berberat et al. (EP 1123657 A1; August 16, 2001).
Regarding claim 5, as stated above, Guadagni teaches a frozen strawberry that is produced by a sugar immersion step of immersing the strawberry in a sugar solution and freezing the strawberry having been subjected to the sugar immersion step (See Examples). 
While Guadagni teaches the process as described above, Guadagni fails to specifically teach a first heating step. 
Berberat teaches a process to preserve frozen vegetables wherein fresh, raw vegetables are blanched, or heated, in a water solution at a temperature of 95 to 100 C, thus falling within the claimed range of 70 to 100 C, for a time of 2 to 5 minutes, which overlaps the claimed range of 1 to 180 seconds ([0004] and [0007]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
	Berberat further teaches that the vegetables are soaked in a sugar solution at room temperature (about 20 C, which falls within the claimed temperature range of 0 to 20 C) for 20 to 60 minutes, while the instant claim requires a time of 32 hours to 7 days. 

It is well within the ordinary skill in the art to vary the sugar immersion time of Berberat depending on the amount of sugar in the solution as well as the amount of produce immersed. This is merely routine experimentation that is well understood and conventional in the art. 
As Berberat teaches that such process is suitable for preserving raw vegetables and maintaining the color of the raw vegetables, it would have been obvious to apply a heating step as taught by Berberat to the method of Gaudagni in order to effectively result and maintain the color of the strawberries of Gaudagni. This is merely using a known method for preserving fresh produce to yield similar results, such as preserving and maintaining color. 
Additionally, it would have been obvious to use similar temperatures and times as taught by Berberat for all the reasons as stated above. 





Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Examiner, Art Unit 1791